Citation Nr: 0922092	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death, to include as due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1982.  
He served in the Republic of Vietnam from April 1971 to April 
1972.  The Veteran died in December 2000.  The appellant is 
his surviving spouse.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

This matter was previously before the Board in November 2007 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  In an unappealed June 2001 decision, the RO denied 
service connection for the cause of the Veteran's death.  

2.  The evidence received since the June 2001 decision is not 
new and material as it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the June 2001 RO decision that 
denied service connection for the cause of the Veteran's 
death, which was the last final denial with respect to 
this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim.  In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In VA correspondence to the appellant in September 2003, VA 
notified her of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence.  The letter was deficient in that it did not inform 
the appellant for what conditions, if any, the Veteran was 
service-connected at the time of his death.  As the Veteran 
was not service-connected for any disability at the time of 
his death, nor did he have a claim pending for service 
connection at the time of his death, the appellant has not 
been prejudiced by the lack of proper notice in accordance 
with Hupp.  See Shinseki v. Sanders/Simmons, No. 07-1209 
(U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The letter was also deficient in that it did not inform the 
appellant that an effective date would be assigned in the 
event of award of the benefit sought, and did not inform the 
appellant of what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the June 2001 
denial.  This required information was provided to the 
appellant in VA correspondence dated in December 2007.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

Here, the Board finds that any defect with respect to the 
timing of complete VCAA notice was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) the Veteran's 
death certificate and autopsy report, and military facility 
and private medical facility examination and treatment 
records.  Additionally, the claims file contains the 
statements of the appellant.  The Board has carefully 
reviewed all statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the claim for service connection for the 
cause of the Veteran's death was received in January 2003.  
As such, the amended provision is for application in this 
case and is set forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

There are some disabilities for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).



Service Connection-Cause of Death

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2008).  A Veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

According to an April 2005 Memorandum associated with the 
appellant's claims file, repeated attempts to locate service 
medical and personnel records from a portion of the Veteran's 
service have proven unsuccessful.  When, as here, at least a 
portion of the service medical records cannot be located, 
through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit- 
of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  The threshold for allowance of a claim 
is not lowered and the need for probative medical nexus 
evidence causally relating the current disability at issue to 
service is not eliminated; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).

The appellant avers that the Veteran's death from squamous 
cell carcinoma of the esophagus is related to his exposure to 
Agent Orange.  Historically, a June 2001 RO decision denied 
the appellant's claim seeking service connection for the 
cause of the Veteran's death.  The appellant was notified of 
the decision and of her right to appeal in VA correspondence 
dated in June 2001.  She did not appeal from that decision 
and it became final.  A decision of the RO becomes final and 
is not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice 
of decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
RO denied the appellant's claim because the evidence of 
record did not show that the cause of the Veteran's death was 
incurred or aggravated in active service.  In addition, there 
was no evidence that any service-connected disability either 
hastened or contributed to his death.

In order to reopen a previously denied claim there must be 
new and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial.  
See Evans, supra.  The appellant failed to provide such 
evidence when she filed to reopen her claim.

At the time of the RO's denial in June 2001, the evidence of 
record included the Veteran's STRs, portions of the Veteran's 
service personnel file, and the Veteran's death certificate. 

The Veteran's certificate of death lists his death as due to 
gram negative septecemia due to s/p stage V squamous cell 
carcinoma of esophagus.  The Veteran's STRs are negative for 
any complaints of, or treatment for, cancer.  A November 1976 
STR clinical evaluation report reflects that the Veteran's 
mouth and throat was noted to be abnormal.  The abnormality 
was noted to be his tonsils were out.  A January 1982 STR 
clinical evaluation report also reflects that the Veteran's 
mouth and throat were noted to be abnormal.  Again, the 
abnormality noted was with regard to his tonsils.   

The evidence received into the record since the RO's June 
2001 denial of service connection consists of VA 
correspondence reflecting the unavailability of some of the 
Veteran's service records, military facility and private 
treatment and examination records, and an autopsy report.

The April 2005 VA memorandum of a formal finding on the 
unavailability of service records is new in that it was not 
previously in the evidence of record; however, it is not 
material as it does not relate to an unestablished fact 
necessary to substantiate the claim.  In addition, the Board 
finds that the other evidence received since the June 2001 
denial is not new and material.

An August 2000 radiologist's report reflects gastroesophageal 
reflux.  An October 2000 upper and lower endoscopy report 
reflects a mass was detected in the Veteran's esophagus.  An 
October 2000 internal medicine clinical note reflects that 
the Veteran was diagnosed with inoperable metastatic 
esophageal cancer.  An October 2000 private medical facility 
report reflects that the assessment was Stage IV squamous 
cell carcinoma of the GE junction with extensive celiac and 
periaortic adenopathy.  A December 2000 military facility 
copathology report reflects that the Veteran was diagnosed 
with carcinoma of the gastroesophageal (GE) junction in 
October 2000.  He was subsequently treated with chemotherapy 
and radiation therapy.  In December 2000, he reported to the 
emergency department for a history of passing out and light 
headedness.  He was treated and discharged.  Two days later, 
he reported to the emergency department for severe diarrhea 
and disorientation.  He was treated, stabilized, and 
discharged.  Later that month, he returned to the emergency 
department for pedal edema, shortness of breath and leakage 
from a J tube.  He arrested and expired in the emergency 
room.  

The evidence received since the final denial is not new and 
material.  Although the medical records and autopsy report 
were not previously submitted to the RO prior to the last 
final denial, they are not new because they are cumulative of 
the evidence of record at that time.  The evidence prior to 
the last final denial included the Veteran's certificate of 
death, which listed the cause of his death as gram negative 
septecemia due to stage V squamous cell carcinoma of the 
esophagus.  The newly submitted medical records and autopsy 
report reflect that the Veteran had esophageal carcinoma.  
The cause of the Veteran's death, septicemia due to 
esophageal carcinoma, is not in dispute.  Even if the Board 
were to concede that the medical records and autopsy report 
are new, because they provide more medical detail, they are 
not material.  In order to be "material" evidence, the 
evidence must relate to an unestablished fact necessary to 
substantiate the claim, namely, in the present case, that the 
Veteran's cause of death was related to military service.  
The reports, while providing a more complete picture, do not 
provide any etiological relationship between the Veteran's 
death and active service; therefore, they are not material.  

The newly submitted evidence does not reflect that the 
Veteran had cancer of the esophagus during service, or for 
many years after service.  Moreover, there is no newly 
submitted medical evidence of a causal connection between 
service (to include exposure to Agent Orange) or a disability 
of service origin and the Veteran's death.  See Combee v. 
Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994); Van Slack, 
supra.  Esophageal cancer was initially demonstrated years 
after service, such that presumptive service connection as a 
chronic disability is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  The Board notes that the Veteran served in Vietnam 
during the Vietnam Era.  As such, he is presumed to have been 
exposed to Agent Orange during service.  However, esophageal 
cancer is not one of the diseases or disabilities warranting 
presumptive service connection based on exposure to Agent 
Orange.  Further, as noted above, the record does not reflect 
that service connection was established for any disability at 
the time of the Veteran's death.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, does not raise a reasonable 
possibility of substantiating the claim, and as such, is not 
new and material to reopen the claim.  


ORDER

New and material evidence not having been received, the claim 
for service connection for the cause of the Veteran's death 
is not reopened.






___________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


